PER CURIAM.
Although we affirm the trial court’s ruling revoking probation, and the judgment and sentence, we reverse the order of revocation and remand with directions to conform the written order to the judge’s oral pronouncement. The record shows that an affidavit of violation of probation was filed which asserted violations of three conditions. The state offered evidence on only two of those conditions, and the trial court orally found violations of these two conditions. Yet the written order of revocation provides that appellant violated his probation as set forth in the affidavit.
*363AFFIRMED in part, REVERSED in part and REMANDED for correction of the revocation order.
ERVIN, BOOTH and WEBSTER, JJ., concur.